Citation Nr: 0913276	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  04-38 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for status-post 
hysterectomy with right salpingo-oophorectomy, claimed as 
menometrorrhagia, right ovarian cyst and uterine prolapse, 
including as due to an undiagnosed illness or other 
qualifying, chronic disability, pursuant to 38 U.S.C.A. § 
1117.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, her husband, and local American Legion contact




ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to May 
1993, during the Persian Gulf War.  She was awarded a 
Southwest Asia Service Medal with three bronze stars, and a 
Kuwait Liberation Medal for her service in Southwest Asia.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA), Winston-Salem, North 
Carolina, Regional Office (RO), which denied her service 
connection claims for a chronic condition to account for 
memory loss; fibromyalgia, including as due to an undiagnosed 
illness or other qualifying, chronic disability, pursuant to 
38 U.S.C.A. § 1117; and status-post hysterectomy with right 
salpingo-oophorectomy, claimed as menometrorrhagia, right 
ovarian cyst and uterine prolapse, including as due to an 
undiagnosed illness or other qualifying, chronic disability, 
pursuant to 38 U.S.C.A. § 1117.  The Veteran disagreed with 
such decisions and subsequently perfected an appeal. 

In November 2005, the Board remanded this claim to the RO for 
additional development, including a requested videoconference 
hearing before a Veterans Law Judge at the RO.

In February 2006, the Veteran testified before the 
undersigned Veterans Law Judge via video conference.  The 
case was returned to the Board for appellate review.     
A copy of the hearing transcript is of record and has been 
reviewed.      

In March 2006, the Board dismissed the issue of service 
connection for memory loss pursuant to the Veteran's 
withdrawal of the issue, and remanded the issue on appeal for 
additional development, including an independent medical 
opinion regarding the etiology of the Veteran's gynecological 
disability.  That development was completed and the case was 
returned to the Board for appellate review.  

In addition, in a June 2007 rating decision, the RO granted 
service connection for fibromyalgia, including as due to an 
undiagnosed illness or other qualifying, chronic disability, 
pursuant to 38 U.S.C.A. § 1117, and assigned a 40 percent 
evaluation, effective May 22, 2003.  The Veteran has not 
disagreed with this decision.    


FINDINGS OF FACT

1.  The Veteran has active service in the Southwest Asia 
Theater of operations during the Persian Gulf War.     

2.  Post-service, the Veteran was diagnosed with 
menometrorrhaia, uterine prolapse, and right ovarian cyst 
with pain, leading to her a total vaginal hysterectomy with 
right salpingo-oophorectomy in November 2001.     

3.  Although the Veteran's service treatment records (STRs) 
contain complaints of irregular menses, pelvic pain, and 
cysts, there is no objective evidence relating the Veteran's 
gynecological disabilities to her active service or any 
incident therein.


CONCLUSION OF LAW

The criteria for an award of service connection for status-
post hysterectomy with right salpingo-oophorectomy, claimed 
as menometrorrhagia, right ovarian cyst and uterine prolapse, 
including as due to an undiagnosed illness or other 
qualifying, chronic disability, are not met.  38 U.S.C.A. 
§§ 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.317 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist - Gynecological Condition

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by May 2003 and April 
2006 letters.  These letters fully addressed all three notice 
elements; informed the Veteran of what evidence was required 
to substantiate her service connection claim; and of the 
Veteran's and VA's respective duties for obtaining evidence.  

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or that 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

In a September 2006 notice letter and the June 2007 
Supplement Statement of the Case (SSOC), the RO also advised 
the Veteran as to how disability ratings and effective dates 
are awarded, as required in Dingess.  See 19 Vet. App. at 
486.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims file 
contains STRs, VA medical records, private treatment records, 
and statements of the Veteran and her representative.  The 
Veteran was provided and underwent two VA gynecological 
condition examinations in September 2003 and April 2007.  In 
November 2008, an independent medical expert opinion was also 
provided to the Veteran regarding the relationship between 
her in-service manifestations of a gynecological disorder and 
her post-service hysterectomy with right salpingo-
oophrectomy.  A copy of the independent medical expert's 
report is of record and has been reviewed.  Significantly, 
the record does not otherwise indicate any additional 
obtainable evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  In fact, in a 
"SSOC Notice Response" form, received August 2007, the 
Veteran indicated that she had no additional evidence or 
information to submit.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria and Analysis - Gynecological Condition

The Veteran is seeking service connection for status-post 
hysterectomy with right salpingo-oophorectomy, claimed as 
menometrorrhagia, right ovarian cyst and uterine prolapse, 
which she maintains was incurred in-service.  In the 
alternative, the Veteran also claims that her gynecological 
condition was incurred as a result of to an undiagnosed 
illness or other qualifying, chronic disability, pursuant to 
38 U.S.C.A. § 1117, which she maintains was incurred during 
her service in Southwest Asia.  
    
General Service Connection Claim  

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).
A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The reasonable doubt 
must be in the range of probability and more than pure 
speculation or remote possibility.  38 C.F.R. § 3.102.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In this case, the Veteran contends that she had a 
hysterectomy because of menometrorrhaia (heavy and irregular 
bleeding), uterine prolapse, and a right ovarian cyst, which 
began while in-service.  On review of the record, the Board 
finds that service connection for status-post hysterectomy 
with right salpingo-oophorectomy, claimed as 
menometrorrhagia, right ovarian cyst and uterine prolapse, is 
not warranted. 

The evidence of record indicates that the Veteran underwent a 
total vaginal hysterectomy with right salpingo-oophorectomy 
in November 2001.  See November 2001 Operation Report, 
Southeastern Regional Medical Center, Lumberton, North 
Carolina.  The Veteran was diagnosed pre-operatively and 
post-operatively with menometrorrhaia, uterine prolapse, and 
right ovarian cyst with pain.  The hysterectomy was not due 
to cervical cancer.  See March 2003 Women's Clinic Note, VA 
Medical Center (VAMC), Fayetteville, North Carolina.  

Initially, the Board finds that there is a current 
gynecological disability, diagnosed as status-post total 
hysterectomy as a result of menometrorrhaia, uterine 
prolapse, and right ovarian cyst, to meet the threshold 
requirement of service connection.  See November 2001 
Operation Report, Southeastern Regional Medical Center; 
November 2001 Discharge/Observation Summary, Southeastern 
Regional Medical Center; January 2003 Women's Clinic Report, 
Fayetteville VAMC.  

The record contains complaints of pelvic pain and irregular 
bleeding, and a diagnosis of cystic right ovary based on the 
Veteran's medical history alone, but no other gynecological 
symptoms or diagnoses during the Veteran's active military 
service.  In this regard, in a January 1989 Screening Note of 
Acute Medical Care, the Veteran complained of right-side 
pelvic pain after she "runs."  The January 1989 physician 
noted "no vaginal bleeding, no irregular menses, no pain 
with physical act or intercourse, no trauma or injury, and no 
gynecological symptoms."  In a June 1991 Chronological 
Record of Medical Care, the Veteran complained of "lower 
back problems with increased frequency in urination."  The 
June 1991 physician assessed pelvic pain of questionable 
etiology.  

Other complaints of pelvic pain and irregular menses were 
noted in 1991, 1992, and 1993.  See June 1991 Telephone 
Medical Advice/Consultation Record (Veteran stated visiting 
an "emergency room in the US for pelvic inflammatory disease 
(PID)" which "got better;" there is no evidence of record 
supporting this claimed history); June 1991 Emergency Care 
and Treatment Report; April 1992 Screening Note of Acute 
Medical Care; February 1993 Screening Note of Acute Medical 
Care.  In June 1991, the Veteran complained of right lower 
quadrant pain.  Upon physical examination, the physician 
noted "yellow around cervix, tender right adnexalorea, no 
blood, uterus soft normal rise with slope not tender;" and 
assessed a cystic right ovary based on a past medical history 
provided by the Veteran of two cysts on the right ovary 
diagnosed in November or December 1990.  See June 1991 
Emergency Care and Treatment Report.  There is no record of 
the initial diagnosis of the cysts in the Veteran's service 
treatment records (STRs).  

After complaints of pelvic pain in April 1992, the Veteran 
underwent a pregnancy test which was positive.  See April 
1992 Screening Note of Acute Medical Care, June 1992 
Emergency Care and Treatment Report.  She gave birth in 
October 1992.  See November 1992 Discharge Summary Report, 
Stormont-Vail Medical Center, Topeka, Kansas.  In February 
1993, she complained of bleeding since the birth of her 
child.  See February 1993 Screening Note of Acute Medical 
Care.  The physician noted a "history of breakthrough 
bleeding since the start of birth control pills (BCPs)."  

The Board also notes that Veteran's STRs include normal pap 
smear examinations.  See 1990 Routine Pap Smear and Pelvic 
Examination Report, Pattonville Health Clinic; September 1990 
Gynecological Cytology Report (negative clue cells); January 
1993 Gynecological Cytology Report (rare squamous atypia of 
undetermined significance); March 1993 Gynecological Cytology 
Report (normal; mild atypia noted).  At the Veteran's 
separation examination, pelvic examination, including vaginal 
and rectal, was deferred, and found normal.  The examiner 
indicated that the "vulva was without lesions, vagina 
estrogenic without lesions, cervix without 
drainage/nontender, uterus mobile, adenexa without 
masses/nontender."  See February 1993 Separation Examination 
Report.         

Post-service, a pelvic ultrasound showed a 3.5 centimeter 
right ovarian cyst, with no significant fluid within cul-de-
sac, and a normal left ovary.  See May 1994 Pelvic Ultrasound 
Diagnostic Report, Women's Life Center, Lumberton, North 
Carolina.  Normal pap smear examinations followed in May 1994 
and August 1995.  See May 1994 Gynecological Cytology Report, 
Southeastern Regional Medical Center; August 1995 
Gynecological Cytology Report, Southeastern Regional Medical 
Center.  In December 1995, the Veteran underwent premature 
labor of her second child, and post-partum tubal ligation 
procedure.  See December 1995 Pathology Report and Discharge 
Examination Summary Report, Southeastern Regional Medical 
Center; December 1995 Medical Report.   In an April 1997 
Gynecological Cytology Report, the pap smear was normal, but 
parakeratotic cells present which may be seen in dysplasis, 
inflammation, and prolapse, were noted.  Post-service 
gynecological examinations and pap smear tests that followed 
were uniformly normal.  See September 1998 Gynecological 
Cytology Report, December 1999 Gynecological Cytology Report, 
July 2000 Gynecological Cytology Report.  In a July 2000 
Private Physical Examination Report from the Women's Life 
Center, the physician noted a history of irregular menses.  
Upon physical examination, mildly tender corpus and ovaries 
were noted, and the physician assessed "dysfunctional 
uterine bleeding" and Veteran "complaints of polycystic 
ovary."  The Veteran complained of continued irregular 
bleeding, and was assessed with adeomyosis and a right 
ovarian cyst.  See August 2001 Private Physical Examination 
Report, Women's Life Center; October 2001 Clinical Note, 
Women's Life Center.  An August 2001 Gynecological Cytology 
Report from Southeastern Regional Pathology Associates 
indicated "benign cellular changes, reactive/inflammatory 
(changes may include typical repair)."  The Veteran also 
complained of right pelvic pain.  See November 2001 Clinical 
Note, Women's Life Center.  

Upon pelvic examination in November 2001, the physician noted 
"no true cervical motion tenderness; first degree uterine 
prolapse with valsalva; corpus tender, particularly 
posteriorly, somewhat globular, but minimally enlarged; 
tender right ovary with fullness but no true mass."  The 
physician assessed "menometrorrhagia refractory to medical 
management, probable adenomyosis, as well as mild uterine 
prolapse and right ovarian cyst."  See History and Physical 
Examination Report, Southeastern Regional Medical Center.  As 
noted, in November 2001, the Veteran underwent a total 
vaginal hysterectomy with right salpingo-oophorectomy.  See 
November 2001 Operation Report, Southeastern Regional Medical 
Center.  The Veteran was diagnosed pre-operatively and post-
operatively with menometrorrhaia, uterine prolapse, and right 
ovarian cyst with pain.  The hysterectomy was not due to 
cervical cancer.  See also November 2001 Surgical Pathology 
Report (cervix and endocervix no pathological diagnosis; 
right ovary ooporectomy no pathological diagnosis).  

In January 2003, the Veteran underwent an annual 
gynecological examination and pap smear at the VAMC in 
Fayetteville, North Carolina.  The Veteran complained of 
"right pelvic pain intermittently," with "pain better 
since surgery."  The gynecological examination and pap smear 
tests were normal.  See January 2003 Women's Clinic Note. 

In September 2003, the Veteran underwent a VA gynecological 
conditions examination at the VAMC in Salisbury, North 
Carolina.  The examiner reviewed the Veteran's medical  
records, including service medical records, and noted 
breakthrough bleeding in 1993 after beginning BCPs.  The 
examiner also noted that a right cystic ovary was described 
after the Veteran's second delivery in 1995, "but at the 
time of the tubal ligation no cyst was described."  Upon 
pelvic examination, the examiner noted "external genitalia 
normal, vaginal mucosa healthy, cuff clean by manual exam, 
some tenderness in both adnexal areas, no masses or 
thickening."  The examiner assessed normal post-operative 
gynecological examination, status-post hysterectomy and right 
salpingo-oophorectomy.  See September 2003 VA Examination 
Gynecological Condition Examination Report.  In an addendum, 
the examiner opined that there was "no evidence these 
problems began during [the Veteran's] active duty as they 
were first documented in 2001 with numerous normal exams 
reported prior to that time."     

In March 2006, the Veteran complained of "sharp right pelvic 
pain for a few seconds several times a day and dull constant 
pain, not relieved by bowel movements."  The physician noted 
normal pap smears in January 2003, January 2004, and January 
2005.  Upon physical examination, no adnexal masses or 
tenderness, right pelvic tenderness where ovary I absent, 
nontender left adnexa, and abdominal tenderness, were noted.  
The examiner assessed "status-post hysterectomy, irritable 
bowel syndrome (IBS), rule out celiac disease, right pelvic 
pain most likely due to IBS, history of pelvic adhesions."  
See March 2006 Women's Clinic Note, Fayetteville VAMC.

The Veteran underwent a second VA examination regarding her 
status-post hysterectomy with right salpingo-oophorectomy, 
claimed as menometrorrhagia, right ovarian cyst and uterine 
prolapse, disability in April 2007 at the VAMC in Durham, 
North Carolina.  The examiner noted a service and post-
service medical history similar to the history provided in 
this opinion.  The examiner also noted that in a March 2007, 
an ultrasound test revealed no abnormal pelvic masses either 
solid or cystic, no fluid in cul-de-sac, and the assessment 
was normal post-operative pelvic ultrasound.  The examiner 
opined that "it is unlikely that uterine prolapse related to 
military service" because uterine prolapse was not found 
until after the birth of the Veteran's second child.  The 
examiner further stated that the Veteran complained of pelvic 
pain, primarily right lower quadrant pain during military 
service.  Emergency room visit noted two ovarian cysts on 
exam, which "may have been normal findings related to normal 
menstrual cycle (different types of cysts)," and the 
examiner would have to speculate to the types of cysts the 
Veteran had.  The examiner also noted that during the 
Veteran's hysterectomy procedure, her right ovary ruptured, 
bled, and was removed.  A pathology evaluation indicated that 
the ovary and uterus were normal, and there was a normal 
post-operation gynecological examination after the surgery.  
The examiner stated that "in spite of multiple 
evaluations," she would have to "resort to pure speculation 
to determine if [the Veteran's] military service was in 
anyway a cause of her continued abdominal pain and right 
lower quadrant issues."  See April 2007 VA Examination 
Report.            
                  
In November 2008, an independent medical expert (the Director 
of the Division of Women's reproductive Healthcare at the 
University of Alabama School of Medicine) gave an opinion 
regarding whether the Veteran's gynecological disorders 
manifested in-service, specifically menometrorrhagia, uterine 
prolapse, ovarian cyst, and pelvic pain, were causally 
related to the Veteran's post-service total vaginal 
hysterectomy with right salpingo-oophorectomy.  See November 
2008 Independent Medical Expert Report.  The medical expert 
opined that it was not likely that the Veteran's total 
vaginal hysterectomy with right salpingo-oophorectomy was 
related to service.  Specifically, regarding the Veteran's 
complaints of menometrorrhagia, he stated that there was no 
"objective evidence of heavy bleeding such as pas counts, 
hemoglobin levels, or symptoms."  A review of all the 
medical evidence of record supports the medical expert's 
finding.  Regarding the Veteran's uterine prolapse, the 
medical expert stated that the "exact cause of pelvic organ 
prolapse is unknown," but "pregnancy, difficult child 
birth, chronic straining, obesity, and chronic pulmonary 
conditions are associated with prolapse."  The medical 
expert further noted that there was "while [the Veteran] 
delivered one child during military service, [there was] no 
evidence of uterine prolapse in any military exams."  
Regarding the Veteran's right ovarian cyst, the medical 
expert noted that "an ultrasound was obtained in 1994 which 
revealed a 3.5 cm ovarian cyst, but subsequent ultrasounds 
were normal."  Review of the medical evidence of record 
support's the medical expert's finding.  

Although the independent medical examiner provided an opinion 
that the Veteran's pelvic pain was not related to service 
(which the Veteran contends contains factual errors as 
discussed below), the Board declines to value this portion of 
the opinion as probative because the Veteran has not claimed 
service connection for her total hysterectomy as a result of 
pelvic pain and such issue is not on appeal.  

The record contains both positive and negative opinions of a 
nexus between the Veteran's gynecological disability and her 
active service.  In this regard, the Veteran's claims file 
contains a March 2003 private medical opinion stating that 
the Veteran "has suffered with menometrorrhagia, uterine 
prolapse, right ovarian cyst, and much pain for years, 
including the years she was in service; in fact, it was 
during that time that her problems were exacerbated," an 
April 2007 VA medical opinion stating that "it is unlikely 
that uterine prolapse related to military service" because 
"uterine prolapse was not found until after the birth of the 
Veteran's second child," and a November 2008 independent 
medical opinion stating that "it is least likely that [the 
Veteran's] in-service manifestations of a gynecological or 
urological disorder is causally related to the post-service 
service hysterectomy with right salpingo-oophorectomy."  See 
March 2003 Private Medical Treatment Letter, Women's Life 
Center; April 2007 VA Gynecological Condition Examination 
Report; November 2008 Independent Medical Expert Opinion 
Report, University of Alabama at Birmingham School of 
Medicine.  The April 2007 VA medical opinion also states that 
the examiner "would have to resort to pure speculation to 
determine if [the Veteran's] military service was in anyway 
the cause of her continued pelvic pain."  See April 2007 VA 
Gynecological Condition Examination Report.    

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 
Vet. App. 488 (1995) (the Board may adopt a particular 
independent medical expert's opinion for its reasons and 
bases where the expert has fairly considered the material 
evidence of record); Evans v. West, 12 Vet. App. 22, 30 
(1998).  The Board, of course, is not free to reject medical 
evidence on the basis of its own unsubstantiated medical 
conclusions.  See Flash v. Brown, 8 Vet. App. 332 (1995). 

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  See Miller v. West, 11 
Vet. App. 345, 348 (1998); Bloom v. West, 12 Vet. App. 185, 
187 (1999).  Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  See Black v. Brown, 5 Vet. 
App. 177, 180 (1995); see also Knightly v. Brown, 6 Vet. App. 
200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) 
(medical opinions must be supported by clinical findings in 
the record and conclusions of medical professionals which are 
not accompanied by a factual predicate in the record are not 
probative medical opinions).  Further, a medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  See Bostain v. West, 11 Vet. App. 124, 
127-28 (1998) (quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993)) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to establish 
medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a 
doctor's statement framed in terms such as "could have been" 
is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) ("may or may not" language by physician is too 
speculative); Bloom, 12 Vet. App. at 187.

On review, the Board gives greater probative weight to the 
April 2007 VA medical opinion and November 2008 independent 
medical opinion, as opposed to the March 2003 private medical 
opinion, because the April 2007 and November 2008 opinions 
are more informed and offer a rationale for the opinions 
provided.

The April 2007 VA examiner and the November 2008 independent 
examiner had the benefit of a review of the claims file, 
including the Veteran's STRs.  Although review of the claims 
file alone does not automatically render the examiner's 
opinion competent or persuasive (see Nieves-Rodriguez v. 
Peake, WL No. 06-3012 (U.S. Vet. App. Dec. 1, 2008)), the 
Veteran's STRs and various post-service medical records as 
discussed above contain evidence that weighs against the 
Veteran's claim for service connection.  As noted, although 
there were complaints of irregular menses, pelvic pain, and 
right ovarian cysts in-service, the Veteran's STRs contained 
normal pap smear examinations. In fact, the Veteran's 
February 1993 Separation Examination Report indicated that 
the "vulva was without lesions, vagina estrogenic without 
lesions, cervix without drainage/nontender, uterus mobile, 
adenexa without masses/nontender," and her vaginal and 
pelvic examination was normal.  There is no indication, on 
the other hand, that the March 2003 private medical 
practitioner reviewed the entire claims folder, including the 
Veteran's STRs, which included evidence weighing against the 
Veteran's claim that her gynecological disabilities are 
related to her service; therefore, his opinion is considered 
less informed.  

Further, the March 2003 private medical practitioner gives no 
basis for his opinion nor a statement of the evidence he 
relied on in making his opinion that the Veteran's 
gynecological disabilities were related to her service.  See 
March 2003 Private Medical Treatment Letter, Women's Life 
Center.  The Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value. See, e.g., Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

The Board acknowledges the Veteran's correspondence, received 
January 2009, regarding errors made by the November 2008 
independent medical examiner.  Although the Board agrees that 
the independent medical examiner overlooked some of the 
Veteran's post-service medical records regarding the 
Veteran's right ovarian cyst, the independent medical 
examiner provided rationale supported by the medical evidence 
of record to opine that the Veteran's menometrorrhagia and 
uterine prolapse were not related to service; thus, the Board 
has relied on these substantiated opinions.  Further, the 
Board has noted above a summary of findings made by the 
medical expert that are supported by the evidence of record.  

Even so, the record does not contain a probative medical 
opinion relating the Veteran's right ovarian cyst to service.  
As noted, the Veteran was diagnosed in-service with a right 
ovarian cyst based purely on the past medical history of 
being diagnosed with two ovarian cysts in-service.  This 
diagnosis was not substantiated by the record or any findings 
upon physical examination.  See June 1991 Emergency Care and 
Treatment Report.  Further, the right ovarian cyst 
contributing to the Veteran's total hysterectomy was not 
demonstrated until November 2001, many years post-service.  
See November 2001 Operation Report, Southeastern Regional 
Medical Center; November 2001 Discharge/Observation Summary, 
Southeastern Regional Medical Center; January 2003 Women's 
Clinic Report, Fayetteville VAMC.  Although a right ovarian 
cyst was demonstrated by the medical evidence in May 1994, 
there is no indication that this cyst contributed to the 
Veteran's November 2001 total hysterectomy or that this cyst 
was related to the cyst found in November 2001.  See May 1994 
Pelvic Ultrasound Diagnostic Report, Women's Life Center, 
Lumberton, North Carolina; see also April 2007 VA Examination 
Report; November 2008 Independent Medical Expert Report.  
Further, as noted, normal pap smear examinations followed.  

Therefore, for the reasons discussed above, the Board 
concludes that the Veteran's status-post hysterectomy with 
right salpingo-oophorectomy, claimed as menometrorrhagia, 
right ovarian cyst and uterine prolapse, was not incurred in 
or aggravated by service.  

38 U.S.C.A. § 1117 Claim  

Alternatively, the Veteran claims that her status-post 
hysterectomy with right salpingo-oophorectomy, claimed as 
menometrorrhagia, right ovarian cyst and uterine prolapse, 
disability, was incurred as a result of to an undiagnosed 
illness or other qualifying, chronic disability, pursuant to 
38 U.S.C.A. § 1117, during her service in Southwest Asia.  

With respect to the claim that the Veteran's gynecological 
condition is due to an undiagnosed illness, compensation may 
be paid to a Persian Gulf veteran who exhibits objective 
indications of chronic disability due to undiagnosed 
illnesses or combination of undiagnosed illnesses that became 
manifest either during active duty in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more before December 31, 2006, 
following such service.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.

A "qualifying chronic disability" for purposes of 
38 U.S.C.A. § 1117 is a chronic disability resulting from (A) 
an undiagnosed illness, (B) a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome (CFS), 
fibromyalgia, or irritable bowel syndrome) that is defined by 
a cluster of signs or symptoms, or (C), any diagnosed illness 
that the Secretary determines in regulation prescribed under 
subsection (D) warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B)(1).

Service connection may be granted for objective indications 
of a chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, to include, but not limited to, fatigue, signs or 
symptoms involving skin, headaches, muscle pain, joint pain, 
neurological signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastroesophageal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  The undiagnosed illness must not be 
attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  38 C.F.R. 
§ 3.317(a)(1)(i)).  A chronic disability for purposes of 
38 U.S.C.A. § 1117 is one that has existed for 6 months or 
more, including disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period.  
38 C.F.R. § 3.317(a)(3).

Here, upon consideration of the Veteran's STRs and post-
service medical records, the Board finds that the Veteran's 
gynecological symptoms have been variously diagnosed as 
"menometrorrhagia refractory to medical management, probable 
adenomyosis, as well as mild uterine prolapse and right 
ovarian cyst."  See History and Physical Examination Report, 
Southeastern Regional Medical Center.  Thus, inasmuch as the 
medical evidence of record reflects that the Veteran's 
gynecological disabilities have been diagnosed, service 
connection for such disabilities as due to an undiagnosed 
illness cannot be established. Menometrorrhagia, uterine 
prolapse, and right ovarian cyst do not meet the definition 
for a "qualifying chronic disability" because they are not 
undiagnosed illnesses, a medically unexplained chronic 
multisymptom illness, and a condition 
that requires a presumption per regulations promulgated by 
the VA.  See 38 U.S.C.A. § 1117.

Conclusion

Thus, the Board finds that the only evidence relating the 
Veteran's gynecological disabilities to service are her own 
statements.  Although she is competent to describe her 
symptomatology, she does not have the medical expertise to 
find that her gynecological disabilities are related to 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").


Accordingly, the weight of the evidence demonstrates that the 
Veteran's gynecological disabilities were not caused by any 
incident of service or as a result of an undiagnosed illness.  
As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt doctrine does not apply and 
the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for status-post 
hysterectomy with right salpingo-oophorectomy, claimed as 
menometrorrhagia, right ovarian cyst and uterine prolapse, 
including as due to an undiagnosed illness or other 
qualifying, chronic disability, pursuant to 38 U.S.C.A. § 
1117, is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


